Title: The Loge des Neuf Sœurs and Franklin: Announcement of a Fête Académique, [before 10 May 1783]
From: Masonic Lodge, Neuf Soeurs,Franklin, Benjamin
To: 


Though the peace was publically celebrated all over Paris in the spring of 1783, this was the only celebration in which Franklin had a hand—or at least, to which he lent his name. Initially, the Nine Sisters planned to hold this fête académique on May 5 at its quarters on the rue Coquéron. They sent printed invitations to the membership, dated April 8 and issued in the name of the lodge “de concert avec le T∴ C∴ F∴ FRANKLIN, ex- Vénérable.” The festivities were to begin at five o’clock sharp; the price of admission for members and guests, and the controls on order and propriety, were the same as in the revised invitation published below. Reservations were being accepted through April 30.
Perhaps it was the volume of acceptances that made the lodge postpone the date and change the venue. Perhaps it was the clamor of nonmembers who wanted to attend. Whatever the case, even before they knew on which day in May the event would occur (they left the date blank), the lodge printed this revised invitation in the form of a general announcement. This time, as they emphasized in italics, one did not need to be a mason in order to attend. The venue would be the Redoute chinoise, and all the amusements in that garden would be available to the guests.
The celebration took place on Monday, May 12. The marquis de La Salle, the current vénérable, began by reading a poem, and Elie de Beaumont delivered a speech on the peace. The marquis then presented Franklin with the medal illustrated on the facing page, engraved by lodge member Jean-François Bernier. There followed lectures and readings by various poets, artists, and members of the Academy of Sciences including Lalande, who presented a memoir on the new planet, Uranus, discovered in 1781 by William Herschel. The assembly then descended into the grotto and gardens to dine at café tables. Towards midnight they returned to the main hall where the Orchestre de l’Opéra performed an oratorio on the peace composed for the occasion, with lyrics by La Salle and music by Campan. The affair ended with a ball, and everyone who attended was given one of the medals that Franklin had earlier received. The Journal de Paris, which reported on the event, concluded that good order and “decency” had reigned, and that everything read and sung had pleased the elite crowd.

  
[before May 10, 1783]
FETE ACADEMIQUE,
DONNEE, PAR EXTRAORDINAIRE,
A L’OCCASION DE LA PAIX,
PAR LA L∴ DES NEUF-SŒURS,
Conjointement AVEC L’ex∴ V∴ F∴ FRANKLIN,
Le  Mai, à la Redoute Chinoise, Foire Saint-Laurent.
Il y aura Lectures, Concert, Hymnes relatifs à la circonstance, exécutés par les plus célebres Virtuoses; ensuite Bal. On entrera à quatre heures, & la séance commencera à six heures précises.
La Salle sera décorée de Tableaux, dont les sujets seront allégoriques à la gloire de la France, à l’indépendance de l’Amérique, & aux sentimens de la R∴ L∴
Tous les Jeux contenus dans le local qu’on a choisi pour cette Fête seront à la disposition des Souscripteurs: il ne sera pas nécessaire d’être Maçon pour y être admis.
La Souscription sera de 24 livres. L’on aura la liberté d’y conduire une Dame, mais on paiera 6 livres de plus pour une seconde, & ainsi de suite pour chaque Dame qu’on présentera.
On pourra se faire inscrire jusqu’au 10 Mai, inclusivement, chez M. le Marquis DE LA Salle, rue Saint-Roch, près celle Poissonnière, depuis neuf heures du matin jusqu’à midi, & chez M. Gaucher, des Académies de Londres, Rouen, &c. rue Saint-Jacques, porte cochere vis-à-vis Saint Yves, depuis neuf heures du matin, jusqu’à cinq heures du soir.
Pour le maintien de l’ordre & de la décence, l’on sera obligé de déclarer, en souscrivant, ses qualités & demeure, ainsi que les noms & qualités des Dames qui seront admises; chaque Billet d’entrée portera le nom de la Personne qui le présentera.

Aucun Domestique ne sera introduit. La L∴ se chargera de faire servir les Buffets.

